DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 and 25 are pending.

Allowable Subject Matter
	Claims 1-19 and 25 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, Chida (US 2019/0392786 A1) teaches a stretchable display apparatus (Chida, Abs., a “display whose aspect ratio can be changed”; [0011], “when the display device is stretched, the display device can be made to have a size different from a standard size in some cases”) having a substantially non-stretched state (Chida, FIG. 12B1, [0171], “display region 260A” having “stacked structure of two layers each including a plurality of display units 250”) and a stretched state (Chida, FIG. 12B2, [0173], “display region 260B” changed its shape from “display region 260A”), comprising: 
	a first stretchable display panel (Chida, FIG. 12B1, [0172], Examiner interprets “display units 250a” covered by “upper layer of insulator 240” as the 1st stretchable display panel) comprising a first matrix of a plurality of first subpixels of a first color (Chida, FIGS. 12B1 and 29A-28C, [0177], Examiner interprets the matrix of a plurality of “display units 250a” in association with, e.g., “light-emitting element 1203R” as the 1st matrix of a plurality of first subpixels of a first color), the first matrix comprising a first active matrix of a plurality of first active subpixels of the first color (Chida, FIGS. 1A-1C, [0100], “the light-emitting elements include … organic EL elements”) and a first standby matrix of a plurality of first standby subpixels st matrix of a plurality of first subpixels of a first color), the first active matrix interleaving with the first standby matrix thereby forming the first matrix (Chida, see FIGS. 12B1-12B2).
However, the closest known prior art, i.e., Chida (US 2019/0392786 A1), Chida (US 2021/0193081 A1), Greenberger et al. (US 10,048,920 B1), Lo et al. (US 2014/0307430 A1), Cok et al. (US 2011/0057861 A1), Huang et al. (US 2009/0009423 A1), Kojima et al. (US 2015/0028316 A1), Yoon et al. (US 2016/0293571 A1), Aston (US 2004/0256977 A1) and Hong et al. (US 2016/0198567 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a second stretchable display panel comprising a second matrix of a plurality of second subpixels of a second color, the second matrix comprising a second active matrix of a plurality of second active subpixels of the second color and a second standby matrix of a plurality of second standby subpixels of the second color, the second active matrix interleaving with the second standby matrix thereby forming the second matrix; and a third stretchable display panel comprising a third matrix of a plurality of third subpixels of a third color, the third matrix comprising a third active matrix of a plurality of third active subpixels of the third color and a third standby matrix of a plurality of third standby subpixels of the third color, the third active matrix interleaving with the third standby matrix thereby forming the third matrix; wherein the first stretchable display panel, the second stretchable display panel and the third stretchable display panel are sequentially stacked on top of each other; wherein, in the substantially non-stretched state, the plurality of first active subpixels of the first color, the plurality of second active subpixels of the second color, and the plurality of third active subpixels of the third color are configured to emit light for image display”.
Claims 2-19 directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
Claim 25 differs from claim 1 only in that it is the image display driving method for the stretchable display apparatus of claim 1.  It recites substantially the same limitations as in claim 1, and is allowed at least for the same reason above.  Please see claim 1 for detailed analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on Monday through Friday at 09:30 AM ~ 06:30 PM EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Jan. 27, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692        



***